Case 1:19-cv-00328-TMT-MEH Document 57-2 Filed 01/16/20 USDC Colorado Page 1 of 3




                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-00328-JLK

   MICHAEL ABBONDANZA,
   TAVIN FOODS, INC.
           Plaintiffs,
   v.
   JASON WEISS,
   WEISS LAW GROUP, PC,
   BRETT HUFF,
   RICHARD LESLIE,
   HUFF AND LESLIE, LLP,
   PETER LEINER,
   GIOVANIA PALONI,
           Defendants.


                     RESPONSE TO FIRST SET OF WRITTEN DISCOVERY REQUESTS


           Defendants Brett Huff, Richard Leslie, and Huff & Leslie, LLP (collectively “Huff &

   Leslie”), through their attorneys, Franz Hardy and Stephanie Brizel of Gordon Rees Scully

   Mansukhani, LLP, submit this Response to Plaintiffs’ First Set of Written Discovery Requests.


                     RESPONSE TO REQUEST FOR PRODUCTION OF DOCUMENTS
            1.      Please produce all documents and other communications that identify an address or other
   identifying contact information for Defendant Giovannia Paloni different than that contained in Plaintiffs'
   Status Report dated October 2, 2019.

        RESPONSE: Huff & Leslie object to the “First Set of Written Discovery Requests,”

                   including the “Instructions” section, to the extent it is inconsistent with the

                   Federal Rules of Civil Procedure and this Court’s Order granting in part

                   Plaintiff’s Motion for Expedited Limited Discovery (Doc. 48). Subject to

                   and without waiving this objection, upon review, Huff & Leslie does not
Case 1:19-cv-00328-TMT-MEH Document 57-2 Filed 01/16/20 USDC Colorado Page 2 of 3




               possess documents or other communications that identify an address or

               other identifying contact information for defendant Giovania Paloni

               different than that contained in Plaintiff’s Status Report (Doc. 37).



         DATED this 2nd day of December, 2019.



                                                     /s/ Franz Hardy
                                                     Franz Hardy, Esq.
                                                     Stephanie S. Brizel, Esq.
                                                     GORDON REES SCULLY MANSUKHANI, LLP
                                                     555 Seventeenth Street, Suite 3400
                                                     Denver, Colorado 80202
                                                     Telephone: (303) 534-5160
                                                     fhardy@grsm.com
                                                     sbrizel@grsm.com
                                                     Attorneys for Defendants Brett Huff,
                                                     Richard Leslie, and Huff and Leslie, LLP
Case 1:19-cv-00328-TMT-MEH Document 57-2 Filed 01/16/20 USDC Colorado Page 3 of 3




                                     CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true copy of the above and foregoing was served
   via email upon all counsel of record on this 2nd day of December, 2019.

   Courtenay Patterson, Esq.
   Law Offices of Courtenay Patterson
   1716 N. Main Street, Suite A #331
   Longmont, Colorado 80501
   courtenay.patterson@gmail.com

   Michael L. Hutchinson, Esq.
   Treece Alfrey Musat P.C.
   633 17th Street, Suite 2200
   Denver, Colorado 80202
   hutch@tamlegal.com

   Joel B. Rothman, Esq.
   SRIPLAW
   21301 Powerline Road, Suite 100
   Boca Raton, Florida 33433
   joel.rothman@sriplaw.com

                                                     /s/ Franz Hardy
                                                     Franz Hardy, Esq.
                                                     Stephanie S. Brizel, Esq.
                                                     GORDON REES SCULLY MANSUKHANI, LLP
                                                     555 Seventeenth Street, Suite 3400
                                                     Denver, Colorado 80202
                                                     Telephone: (303) 534-5160
                                                     fhardy@grsm.com
                                                     sbrizel@grsm.com
                                                     Attorneys for Defendants Brett Huff,
                                                     Richard Leslie, and Huff and Leslie, LLP
